DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Examiner acknowledges Applicant’s submission on 3/25/21 including amendments to claims 32, 44, the cancellation of claims 52-56 and the addition of new claims 57, 58 and 59.  Claims 32-51 and 57-59 are rejected where the previous rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 44, 45, 48 and 57-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0114875 A1 (Anastas) and U.S. Publication No. 2009/0327914 A1 (Adar).
Referring to claims 32, Anastas discloses a method for analyzing user visits to a monitored application made from a web browser in a distributed computing environment, comprising (page 2, paragraphs 8, 13).  Anastas discloses analyzing user visits to a web browser through a performance monitoring process.  Anastas discloses receiving, by a monitoring node, browser side monitoring data from one or more web browsers, where the browser side monitoring data includes a session identifier that identifies an instance of a web browser and represents a content request sent by the web browser (page 2, paragraphs 18, 11, page 8, paragraph 95).  Anastas discloses that the remote server receives the performance record which includes event status information associated with a web browser session and in case the example citing web loading request information.  Anastas discloses wherein the browser side monitoring data is sent by browser agents instrumented into content rendered by the one or more web browsers (page 2, paragraphs 8 and 13, page 4, paragraph 33).  Anastas discloses that the browser side monitoring data is sent by the performance monitoring process which are embedded as Javascript code into the web content.  Anastas discloses grouping, two or more content requests from a given web browser together to form a visit (page 6, paragraph 46, page 4, paragraph 33).  Anastas discloses grouping two or more content requests associated with the loading of the web page together to form performance record.  Anastas discloses generating, a visit record for each visit, where the visit record includes the session identifier that identifies the given web browser, an end timestamp indicating when the visit ended (page 6, paragraph 46, page 8, paragraph 95).  Anastas does not clearly disclose that the grouping is done by the monitoring node and the generating is carried out by the monitoring node.  Anastas does disclose the monitoring node or the remote server carrying out functions for processing the performance metrics (page 6, paragraph 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Anastas that the grouping is done by the monitoring node and the generating is carried out by the monitoring node.  In view of Anastas teaching processing carried out by a monitoring node, it would have been obvious for the performance record to be grouped and generated by the monitoring node.  A configuration in which the remote server would carry out the grouping and generating of the visit information would be obvious to one of ordinary skill in the art in view of the teachings of Anastas. 
Anastas also does not clearly disclose a start timestamp indicating when the visit started.  Anastas does disclose determining a duration of the web page visit, which clearly indicates determining a start timestamp (page 7, paragraph 71).  In view of this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Anastas a start timestamp indicating when the visit started.  
Anastas does not disclose that the duration between the consecutive content requests grouped in the visit is less than a visit threshold.   Adar discloses determining, by the monitoring node, duration between consecutive content requests received from a given web browser (page 8, paragraph 88, page 3, paragraph 38).  The web software and revisitation pattern modules monitor and access the revisitation information including determining a duration between the consecutive content requests.  This determination results in identifying the shape of the revisitation curve.  Adar discloses grouping, by the monitoring node, the consecutive content requests from the given web browser together to form a visit in response to the duration between the consecutive content requests being less than a visit threshold (page 3, paragraph 47, paragraph 38).  The consecutive visits that are within a threshold are grouped into one bar for the first graph pair (a).  See Figure 4B.  Adar describes determining times between web page visits and determining categories based on cluster groups that determine whether these visits fall under a certain threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the duration between consecutive content requests or visits is less than a visit threshold.  Adar discloses determining visitation patterns in web pages which would apply to the method taught in Anastas where timing is used to measure performance data associated with web page visits.  Adar provides a known technique for tracking visiting times which would improve the similar device taught in Anastas.
Referring to claim 44, Anastas discloses a performance management system that measures end user performance in a distributed computing environment, comprising (page 2, paragraphs 8, 13): a browser agent instrumented into content rendered by a web browser executing on a client computing device (page 2, paragraph 8), the browser agent is configured to detect a content request sent by the web browser and send browser side monitoring data over a data network to a monitoring computing device located remotely from the client computing device (page 2, paragraphs 8, 13), wherein the browser side monitoring data describes the content request and includes a session identifier that identifies an instance of the web browser (page 2, paragraphs 18, 11, page 8, paragraph 95);  configured to receive the browser side monitoring data from the browser agent (page 2, paragraph 13); configured to group two or more content requests from the web browser together to form a visit and generate a visit record for each visit (page 6, paragraph 46, page 4, paragraph 33) and the visit record is stored in a computer memory of the monitoring computing device (page 3, paragraph 15).  The performance record is stored and provided to the web site owner, wherein the storage includes storing in the computer memory of the remote server.  Anastas does not clearly disclose an event correlator executing on the monitoring computing device and a visit manager executing on the monitoring computing device generates and groups the visit record information.  Anastas does disclose the monitoring computing device or the remote server carrying out functions for processing the performance metrics (page 6, paragraph 51).  This remote server can store an event correlator which receives the monitoring data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Anastas an event correlator executing on the monitoring computing device and a visit manager executing on the monitoring computing device generates and groups the visit record information.  In view of Anastas teaching processing carried out by a monitoring computing device, it would have been obvious for the performance record to be grouped and generated by the monitoring computing device.  A configuration in which the remote server would carry out the grouping and generating of the visit information would be obvious to one of ordinary skill in the art in view of the teachings of Anastas. 
Anastas does not disclose that the duration between the consecutive content requests grouped in the visit is less than a visit threshold.   Adar discloses determining, by the monitoring node, duration between consecutive content requests received from a given web browser (page 8, paragraph 88, page 3, paragraph 38).  The web software and revisitation pattern modules monitor and access the revisitation information including determining a duration between the consecutive content requests.  This determination results in identifying the shape of the revisitation curve.  Adar discloses grouping, by the monitoring node, the consecutive content requests from the given web browser together to form a visit in response to the duration between the consecutive content requests being less than a visit threshold (page 3, paragraph 47, paragraph 38).  The consecutive visits that are within a threshold are grouped into one bar for the first graph pair (a).  See Figure 4B.  Adar describes determining times between web page visits and determining categories based on cluster groups that determine whether these visits fall under a certain threshold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the duration between consecutive content requests or visits is less than a visit threshold.  Adar discloses determining visitation patterns in web pages which would apply to the method taught in Anastas where timing is used to measure performance data associated with web page visits.  Adar provides a known technique for tracking visiting times which would improve the similar device taught in Anastas.
Referring to claim 45, Anastas discloses that the visit record includes the session identifier that identifies the given web browser and an end timestamp indicating when the visit ended (page 6, paragraph 46, page 8, paragraph 95).  Anastas also does not clearly disclose a start timestamp indicating when the visit started.  Anastas does disclose determining a duration of the web page visit, which clearly indicates determining a start timestamp (page 7, paragraph 71).  In view of this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Anastas a start timestamp indicating when the visit started.  
Referring to claim 48, Anastas discloses that the visit manager determines whether a particular method was executed during the visit and updating an indicator for the particular method in the visit record (page 2, paragraphs 11, 12).
	Referring to claim 57, Anastas and Adar disclose determining duration between consecutive content request further includes receiving, by the monitoring node, two consecutive content requests and determining whether the two requests originate from the same web browser (Adar, page 4, paragraph 50).  Adar discloses determining if content requests at times t1, t2 of web page 102 in web software 104 (see Figure 1A).  This web software represents the same web browser accessed by the user 106.  Anastas and Adar disclose in response to a determination that the two requests originate from the same browser, determining an elapsed time between the two consecutive content requests and compare the elapsed time with the visit threshold (page 8, paragrarahs 90, 94, 95, Adar).  Adar discloses how inter-visit times are calculated and when they are determined to have a short lapse between visits they are assigned to the same bins and determined to be shown as one visit in the histogram curve.  Although, there is not a discussion of a visit threshold, determining the closeness of the time values including determining a fast revisit includes comparing the times to a visit threshold to determine a fast revisit as opposed to a longer time span before the next revisit.  Adar discloses assigning the two consecutive content requests to a given visit in response to the elapsed time being below the visit threshold (page 8, paragraph 95) assigning the two consecutive content requests to different visits in response to the elapsed time being greater than the visit threshold (page 8, paragraph 88, paragraph 95).  The close visits are assigned to the same bins with 1 bar represents the 1 collective visit in the histogram with the second graph pair showing an example of varying visits that present two bars for time lapses larger than a quick revisit.
	Referring to claim 58, Anastas and Adar disclose generating the visit record further includes identifying most recent content request associated with a given visit (Adar, page 8, paragraphs 94-96, page 7, paragraph 84).  Adar discloses visitation times which represent the content request of the user accessing the web page.  Adar discloses9TDM/IsApplication No.: 16/687,995Docket No.: 17073-000010-US-DVB determining time elapsed since completion to the most recent content request and setting the end timestamp for the given visit based on completion of the most recent content request in response to the time elapsed since the completion to the most recent content request exceeding the visit threshold (page 7, paragraphs 84, 85, page 8, paragraphs 88, 95).  The histogram curve consolidates the visits that are close together and within a visit threshold to generate one bar indicating that the consolidated visits represent 1 larger visit in the context of Adar.  The end timestamp would therefore be the end of the latest of the visits of those consolidated visits.    
	Referring to claim 59, Anastas and Adar disclose determining whether the two consecutive content requests originate from the same web browser includes comparing the session identifiers associated with the two content requests (Adar, page 8, paragraph 94).
Claims 33, 34 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anastas, Adar and U.S. Publication No. 2010/0082438 A1 (Garmon).
Referring to claims 33 and 46, Anastas and Adar does not disclose that the visit record further includes a login indicator indicating whether the visit included a login, a purchase indicator indicating whether a purchase was made during the visit, and a purchase amount specifying value of the purchase made during the visit.  Garmon discloses user identification information which includes login indicator indicating whether the visit included a login, a purchase indicator indicating whether a purchase was made during the visit, and a purchase amount specifying value of the purchase made during the visit (page 2, paragraph 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Garmon included a login, a purchase indicator indicating whether a made during the visit.  Garmon discloses well-known user information which would be easily substituted into the visit record information of Anastas to obtain the same predictable results for generating visit records.
Referring to claim 34, Anastas discloses further comprises determining whether a particular method was executed during the visit and updating an indicator for the particular method in the visit record (page 2, paragraphs 11, 12).  The performance monitoring process detects an event which occurs and adds or updates an indicator for the event status with a timestamp information when creating the performance record.
Claims 35-38 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anastas, Adar and U.S. Publication No. 2009/0299998 A1 (Kim).
Referring to claim 35, Anastas and Adar do not disclose applying a filter criterion to the content requests forming the visit and determining the number of content requests forming the visit that match the filter criterion.  Kim discloses applying a filter criterion to content requests during a visit and determining the number of content requests of the visit which match the filter criterion (page 17, paragraph 158).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim applying a filter criterion to the content requests forming the visit and determining the number of content requests forming the visit that match the filter criterion.  Kim discloses filtering keywords which are used during a web visit wherein the keywords match certain criteria.  Kim discloses a known technique for filtering further web visit data which would improve the technique that Anastas has taught in its filtering methods.
Referring to claim 36, Anastas discloses that the filter criterion identifies content requests that executed a specific method (page 6, paragraph 52).  The filter criterion identifies a web page download within a certain geographic area.
Referring to claim 37, Anastas discloses that the filter criterion further identifies an expected return value of the specific method (page 6, paragraph 52).  The return value is a sampling rate of one out of every one hundred times the web page is downloaded and a determination as to whether the current request is one out of every one hundred web page download.
Referring to claim 38, Anastas and Adar do not disclose fetching value of a parameter for the specific method and storing the value of the parameter in the visit record, wherein the filter criterion includes a name for the parameter.  Kim discloses fetching value of a parameter for the keywords and storing the information in association with a visit wherein the filter criterion includes a name for the parameter (page 17, paragraph 158, page 3, paragraph 21).  Kim discloses date ranges, dollar spent which are associated with the keywords used in a web visit search request and storing these keywords in the private database, wherein the filter criterion includes the date range and dollar value which results in the filtering of specific keywords which are associated with these parameters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim fetching value of a parameter for the specific method and storing the value of the parameter in the visit record, wherein the filter criterion includes a name for the parameter.  Kim discloses filtering keywords which are used during a web visit wherein the keywords match certain criteria.  Kim discloses a known technique for filtering further web visit data which would improve the technique that Anastas has taught in its filtering methods.
Referring to claim 49, Anastas and Adar do not disclose that the visit manager applies a filter criterion to the content requests forming the visit and determines the number of content requests forming the visit that match the filter criterion.  Kim discloses applying a filter criterion to content requests during a visit and determining the number of content requests of the visit which match the filter criterion (page 17, paragraph 158).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim applying a filter criterion to the content requests forming the visit and determining the number of content requests forming the visit that match the filter criterion.  Kim discloses filtering keywords which are used during a web visit wherein the keywords match certain criteria.  Kim discloses a known technique for filtering further web visit data which would improve the technique that Anastas has taught in its filtering methods.
	Referring to claim 50, Anastas discloses that the filter criterion identifies content requests that executed a specific method and further identifies an expected return value of the specific method (page 6, paragraph 52).
Referring to claim 51, Anastas and Adar do not disclose the visit manager fetches value of a parameter for the specific method and stores the value of the parameter in the visit record, wherein the filter criterion includes a name for the parameter.  Kim discloses fetching value of a parameter for the keywords and storing the information in association with a visit wherein the filter criterion includes a name for the parameter (page 17, paragraph 158, page 3, paragraph 21).  Kim discloses date ranges, dollar spent which are associated with the keywords used in a web visit search request and storing these keywords in the private database, wherein the filter criterion includes the date range and dollar value which results in the filtering of specific keywords which are associated with these parameters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim fetching value of a parameter for the specific method and storing the value of the parameter in the visit record, wherein the filter criterion includes a name for the parameter.  Kim discloses filtering keywords which are used during a web visit wherein the keywords match certain criteria.  Kim discloses a known technique for filtering further web visit data which would improve the technique that Anastas has taught in its filtering methods.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anastas, Adar and U.S. Publication No. 2012/0078707 A1 (Ramakrishnan).
Referring to claim 39, Anastas and Adar do not disclose tagging a content request as a bounce when the duration between the tagged content request and adjacent content requests exceeds the visit threshold.  Ramakrishnan discloses determining and identifying a content request as a bounce when the duration between before rendering of an ad begins to the finishing of the ad loading exceeds a threshold (page 9, paragraph 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Ramakrishnan tagging a content request as a bounce when the duration between the tagged content request and adjacent content requests exceeds the visit threshold.  Ramakrishnan discloses a known technique which would be easily substituted into the web system of Anastas to determine the unsuccessfully downloaded or aborted web page load requests.  This provides motivation for Anastas to learn from Ramakrishnan.
Allowable Subject Matter
Claims 40-43 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 40 and 47, Anastas and Adar disclose receiving, by monitoring node, server side monitoring data from one or more web servers.  Prior art combinations do not disclose where the server side monitoring data is caused by the content request embodied in the browser side monitoring data and the server side monitoring data is sent by server agents instrumented into methods executed by the one or more web servers and combining, by the monitoring node, the server side monitoring data with the browser side monitoring data to form transactions between the monitored application and a particular web browser.
Since claims 41-43 depend on claim 40 and include all of the limitations of these claims, 
claims 41-43 are considered allowable for the reasons in which claim 40 is allowable.
Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. 
Applicant discloses that Adar is not concerned with analyzing individual content requests to determine which ones form a visit.  Adar does disclose grouping visits by a user to determine a general one visit comprising quick visiting content requests.  Adar does disclose analyzing user content requests or visits and grouping them into one visit based on the elapsed time between these content requests.  The duration between visits determines the revisitation pattern and is calculated to generate the histograms.  See page 8, paragraph 89.  1 bin of the histogram represents one visit of multiple quick content requests in Adar.  
Applicant discloses that Anastas does not teach generating a visit record for the visit, where the visit record includes the session identifier that identifies the given web browser.  The claims describe the session identifier as identifying an instance of a web browser.  Anastas goes to describes that the process monitors browser operations and identifies browser operations on a web page.  A given browser is identified for parsing the web page as it is downloaded.  The status of the objects which are downloaded are associated with the browser that is displaying the web page.  The web page is provided to multiple users, the web browser currently downloading and displayed to the user is the identifier that can provide specific metrics associated with a user’s experience with a web page that they are viewing in their web browser.  The session identifier, with the user and the browser identifies the experience of the objects that are loaded/unloaded.  See page 3, paragraph 15, page 4, paragraph 33, paragraph 34, 35, 45.  Paragraph 95 explicitly discloses that browser type is captured by the performance monitoring process (page 8).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
July 4, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143